COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JOHN MASON HUGHES,                              §
                                                                   No. 08-20-00032-CV
  Appellant,                                      §
                                                                     Appeal from the
  v.                                              §
                                                                    201st District Court
  EASY STREET CAPITAL, L.L.C.;                    §
  RUSSELL FROST, Trustee, HORNET                                 of Travis County, Texas
  CAPITAL, L.L.C., and PATRICK E.                 §
  HUDSON, Trustee,                                              (TC# D-1-GN-18-005944)
                                                  §
  Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2020.

                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.